IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,923-03


EX PARTE ROY EVERET CASTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-1186-01-A
IN THE 7TH DISTRICT COURT FROM SMITH COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of
marihuana and was sentenced to twenty-five years' imprisonment. The Twelfth Court of Appeals
dismissed his appeal for want of jurisdiction.  Caster v. State, No. 12-05-00119-CR (Tex.
App.-Tyler, June 30, 2006). 
	On September 10, 2013, the trial court signed findings of fact and conclusions of law and
recommended denying relief.  This Court denies relief, but declines to adopt the trial court's findings
of fact and conclusions of law as they pertain to the doctrine of laches and the abuse of the writ
process.

Filed:	October 23, 2013
Do not publish